EXHIBIT 10.37

Second Amendment to the Distribution Agreement

This Second Amendment to the Distribution Agreement ("the Amendment") entered
into on October 31, 2012 by and between Arteriocyte Medical Systems, Inc. (the
"Company"), a Delaware Corporation and CPM Medical, Inc. (the "Distributor")
(collectively, "the Parties"), a Texas Corporation, modifies the Distribution
Agreement by and between the Parties executed on May 13, 2010 ("the Agreement").
Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Agreement.

BACKGROUND

The Distributor is Company's authorized, non-exclusive distributor of Company
Products in the Territory subject to the terms and conditions of the Agreement.

The Parties determined that the Distributor's appointment should be
non¬exclusive.

Accordingly, the Parties agree as follows:

1.

AGREEMENT AMENDMENT.

 

(A)

The following provisions shall be inserted into the Agreement:

 

i.

Background: Whereas, Company is engaged in the business of distributing and
marketing the MAROFUSE and MAROMatch demineralized bone products ("DBM") (the
Magellan, Disposables and DBM are collectively the "Products").

 

ii.

§ 1.28 "DBM" shall have the meaning set forth in the recitals.

 

iii.

§ 3.7 DBM Sales. Distributor shall not purchase, market, or sell DBM products
without Consent. Additional terms and conditions apply for sales of DBM products
as outlined in this provision. At the signing of this Agreement, Distributor has
Consent to sell DBM products in their contract Territory. If given Consent, the
following provisions shall apply:

 

1.

Distributor may purchase Company's DBM product line only if they are a
registered Tissue Bank.

 

2.

Distributor shall provide Company with all appropriate federal, and, if
applicable, state tissue bank accreditation documentation prior to Company
shipping any DBM product to the Distributor. Company shall ship the product only
to the location specified on Distributor's tissue bank license.

 

3.

Distributor shall follow all applicable state and federal law and regulations in
regards to human tissue products.

 

a.

Distributor shall only sell DBM to point of care facilities, licensed physicians
and registered Tissue Banks.

 

4.

Company shall not provide Distributor with any DMB product as consigned
inventory, trunk stock or demonstration product.

 

5.

Company shall not accept any return of DBM product that has been opened.

 

6.

Company reserves the right to refuse shipping DBM products to the following
states if either Company or Distributor does not have the proper certification,
which can be amended from time to time as needed: New York, California, Florida,
Maryland, Delaware, Georgia.

Page 1 of 4

 

--------------------------------------------------------------------------------

 

 

7.

Distributor shall immediately notify Company if Distributor is no longer
authorized as a tissue bank by the federal government or any specific state.

 

8.

A breach of § 3.7 shall constitute a material breach of this Agreement. iv.
4.1.7 DBM Prices. Distributor shall receive the following discounts on DBM
Product Purchases:

Part Number

Percent (&) Discount Per Unit

MAROMATCH 1CC

42.31%

MAROFUSE 1CC

46.15%

MAROMATCH 5CC

48.05%

MAROFUSE 5CC

61.98%

MAROMATCH 10CC

39.65%

MAROFUSE 10CC

57.78%

 

(B)

The Parties shall attach this Amendment to the Agreement as Exhibit F. This
Amendment shall be incorporated into the Agreement as part of the Agreement.

2.

MISCELLANOUS.

 

(A)

Severability Clause. If any provision of this Amendment is illegal or
unenforceable, that provision is severed from this Amendment or the Agreement
and all other provisions remain in force.

 

(B)

Merger. This Amendment signed by both Parties constitutes the final written
expression of all the terms of this Amendment and is a complete and exclusive
statement of those terms.

 

(C)

The Parties may only modify this Amendment by a writing signed by both Parties.

 

(D)

Controlling Terms. If there are any conflicts between the terms of this
Agreement and any other writing or correspondence between the Parties, the terms
of this Agreement shall control. Any writings prior to, contemporaneous to, or
after the execution of this Agreement, including any terms and conditions from
Distributor, that are not signed by both Parties are null and void and the terms
of this Agreement shall control even if the writing specifies that it controls.

 

(E)

Choice of Law. The validity, interpretation and performance of this Amendment
and the Agreement is controlled by and construed under the laws of the State of
Delaware.

 

(F)

Dispute Resolution. In the event of any dispute, claim or controversy arising
from or relating to this Amendment, and/or the Agreement or the breach hereof (a
"Claim"), the Parties shall make a good faith attempt to negotiate an amicable
resolution to any and all

- 2 -

 

--------------------------------------------------------------------------------

 

 

such Claims. If any Claim is not resolved by the Parties within thirty (30) days
after delivery of written notice thereof from one Patty to the other Party, then
prior to commencing any cause of action or other legal proceeding the Parties
shall promptly submit the claim to non-binding mediation in the principal place
of business of the non-claiming Party. Any Claim not resolved as a result of the
foregoing shall be submitted to binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The arbitration shall take place in
Cleveland, Ohio, USA.

 

(G)

Counterparts. The Parties may execute this Amendment in several counterparts,
each of which is an original but which together constitute one and the same
document.

 

(H)

Headings/Caption. The paragraph headings used in this Amendment are for
convenience and reference purposes only and do not add to, limit, or in any
manner affect the subject matter.

To evidence the Parties' agreement to this Amendment, they have signed and
delivered this Amendment as of the date set forth in the preamble.

Arteriocyte Medical Systems, Inc.

CPM Medical, Inc

By:__________________________________
       donald j. brown jan 30, 2013

By:__________________________________

Name: Donald J. Brown Title:

Name: Mark Brooks

Chief Executive Officer

Title: Principle

Date: Jan 30, 2013

Date:

 

 

- 3 -

 

--------------------------------------------------------------------------------

EXHIBIT 10.37

Exhibit G

MAROMatchbox US Manufacturer's Suggested Retail Pricing

Part Number

Description

Pricing Per Unit

MAROMATCH 1CC

MAROMatchTM ice - Demlnerallzed Bone Matrix Powder

$260.00

MAROFUSE 1CC

MAROFusen, 1cc - Dernineralized Bone Matrix Gel

$650.00

MAROMATCH 5CC

MAROMatchn' 5cc - Deminerallzed Bone Matrix Powder

$770.00

MAROFUSE 5CC

MAROFusem 5cc - Demlneralized Bone Matrix Gel

$2,630.00

MAROMATCH 10CC

MAROMatchn, 10cc - Demtnerallzed Bone Matrix Powder

$1,160.00

MAROFUSE 10CC

MAROFuserm 10cc - Deminerallzed Bone Matrix Gel

$3,790.00

AMS98045LBL — ev 2.0

 

Page 4 of 4

 